Title: To Thomas Billington from George Washington, 5 August 1787
From: Washington, George
To: Billington, Thomas


                    
                        Sir,
                        Sunday Morning [c.5 Aug. 1787]
                    
                    If you have not already taken as much of the brown cloth as will make me a Coat—I pray you to decline doing it till I return (a few days hence) when I will examine all the Patterns you had, again; to which please to add such others for Vest coats, as you can find; as I do not admire the one that is made up so much in the piece as I did the sample. I am Your Hble Servt
                    
                        Go: Washington
                    
                